NETERER, District Judge
(after stating the facts as above).  The indictment specifically charges importation under section 593, supra, intoxicating liquor for the purpose of defrauding the government of the revenue provided by the Tariff Act Sept. 21, 1922, paragraphs 802, 803, 804, 805. It is obvious that the purpose was to smuggle and import into the United States the liquor to defraud the United States of the revenue, and while a permit is a prerequisite to entitle liquor to be entered, the fraudulent act in not obtaining a permit does mot ripen the act into a right, and grant immunity from prosecution because the declaration would be incriminating. The fact that the liquor is contraband the moment it crosses the boundary (U. S. v. Caminata [D. C.] 194 Fed. 903, paragraph 813, § 1, supra; The Goodhope [D. C.] 268 Fed. 694) does not prevent it from being imported. The Circuit Court of Appeals for the Second Circuit, affirming a decree entered by the writer in Feathers of Wild Birds v. U. S., 267 Fed. 964, at page 967, said:
“We think that, where goods forbidden of importation are physically brought into the country as such prohibited articles, they are in fact imported within the meaning of the act just as truly as there may be an importation of lawful goods which may be imported contrary to law by failure to comply with the customs statute.”
It was incumbent on the defendants, not only to declare the entry, but also to obtain a permit qualifying the goods for entry, and for having failed may not hide behind the Fifth Amendment when apprehended and evade penalty of the illegal act, and make a right out of two wrongs. The Fifth Amendment has no application where parties or goods seek admission into the United States, nor does U. S. v. Eombardo (D. C.) 228 Fed. 980, affirmed 241 U. S. 73, 36 Sup. Ct. 508, 60 L. Ed. 897, afford relief.
Demurrer overruled.